Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Drawings filed on November 9, 2021 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Some of the more relevant references discovered from the search of the U. S. examiner include CA 2 832 930 A1 and US 2016/0096187 A1.  This CA 2 832 930 A1 reference appears to describe some of the pertinent structural features of the suction structure described in the Applicants’ independent claims.  At least the abstract as well as the figure printed on the face of this CA 2 832 930 A1 show a nozzle constructed of an inner double tube structure surrounded by an outer wall.  US 2016/0096187 A1 describes a nozzle that is characterized by allowing coolant to flow through the device (please note at least the abstract as well as the figure printed on the face of this US 2016/0096187 A1).  However, there is no credible or valid motivation to modify the device discussed in CA 2 832 930 A1 by including the cooling functions mentioned in this US 2016/0096187 A1: please note the discussion of the In re Kahn 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) court decision discussed in section 2143.01 in the MPEP.  Hence, no 103 rejections will be offered based on the teachings provided in these CA 2 832 930 A1 and US 2016/0096187 A1 references.  In conclusion, all of the Applicants’ independent claims, as well as the claims that are directly or indirectly dependent thereon, have been allowed over the teachings provided in these CA 2 832 930 A1 and US 2016/0096187 A1 references (as well as the rest of the less-relevant art of record).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
US 2021/0057236 A1 and also CN 103 990 562 A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736